This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DANIEL J. VILLA,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 33,880

 5 NANCY MOLINA,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
 8 Daniel Viramontes, District Judge

 9 DeLaney & Hernandez, LLC
10 Amy C. DeLaney-Hernandez
11 Deming, NM

12 for Appellant

13 Couture Law
14 Rosalie Fragoso
15 Albuquerque, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 VANZI, Judge.
 1   {1}   Petitioner appeals from a district court order dismissing his petition for custody

 2 of his minor child. We issued a calendar notice proposing to affirm. Respondent filed

 3 a memorandum in support; Petitioner has not filed a memorandum in opposition, and

 4 the time for doing so has expired. See Rule 12-210(D)(3) NMRA. Accordingly, we

 5 affirm the district court. See Frick v. Veazey, 1993-NMCA-119, ¶ 2, 116 N.M. 246,

 6 861 P.2d 287 (“Failure to file a memorandum in opposition constitutes acceptance of

 7 the disposition proposed in the calendar notice.”).

 8   {2}   AFFIRMED.

 9   {3}   IT IS SO ORDERED.

10                                           __________________________________
11                                           LINDA M. VANZI, Judge

12 WE CONCUR:



13 _________________________________
14 JAMES J. WECHSLER, Judge



15 _________________________________
16 J. MILES HANISEE, Judge




                                               2